COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00255-CV

CITY OF BLUE MOUND, TEXAS                                          APPELLANT

                                       V.

SOUTHWEST WATER COMPANY                                            APPELLEES
AND MONARCH UTILITIES I, LP


                                    ----------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant City of Blue Mound, Texas, attempts to appeal from the trial

court’s “Order Granting Defendant’s Motions for Summary Judgment and

Dismissing Case.” On July 23, 2013, we notified the parties of our concern that

this court may not have jurisdiction over the appeal because the “Order Granting

Defendant’s Motions for Summary Judgment and Dismissing Case” did not


      1
      See Tex. R. App. P. 47.4.
appear to be a final judgment or an appealable order. We informed the parties

that unless Appellant or any party desiring to continue the appeal filed with the

court a response by August 2, 2013, showing grounds for continuing the appeal,

the appeal would be dismissed for want of jurisdiction. See Tex. R. App. P.

42.3(a), 44.3.   Appellant filed a response, agreeing that the appeal should be

dismissed because the trial court’s judgment, which does not dispose of

Appellant’s claims against Southwest Water Company, is not a final judgment.

      Appellate courts have jurisdiction over appeals only from final judgments

and from specific types of interlocutory orders designated by the legislature as

appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see

Tex. Civ. Prac. & Rem. Code Ann. §§ 15.003(c), 51.014 (West Supp. 2012),

§ 171.098 (West 2011); Tex. Gov’t Code Ann. § 1205.068 (West 2000).            A

judgment is final and appealable if it disposes of all parties and all issues.

Lehmann, 39 S.W.3d at 195. An order that does not dispose of all parties and all

issues in the case must be classified, for purposes of appeal, as an unappealable

interlocutory order. Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.—El Paso

1997, no writ). Without affirmative statutory authority to hear an interlocutory

appeal, this court is without jurisdiction.   Id.; see, e.g., Rotella v. Nelson

Architectural Eng’rs, Inc., 251 S.W.3d 216, 218 (Tex. App.—Dallas 2008, no pet.)

(dismissing for want of jurisdiction when trial court granted summary judgment

against two defendants but there was no order or nonsuit in the record disposing




                                       2
of the remaining defendants or an order to sever the claims upon which summary

judgment had been granted).

      Because the order here meets none of the statutory exceptions and is not

otherwise final and appealable, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).


                                            PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 29, 2013




                                        3